DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant's election with traverse of Group I (claims 10-23) in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden or lack of unity of invention.  This is not found persuasive because the claimed technical feature is not a special technical feature as it does not make a contribution over the prior art, as can be seen below in the rejection or in the examples provided in the restriction requirement filed on 01/05/20/2022.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended claim limitation of, “for a rigid-walled container” is considered new matter. The original disclosure only has support for –for a glass or rigid plastic container--. Where in the original disclosure is there support for a rigid-walled container? It should be noted that these two limitation are not at all equivalent because a “rigid-walled container” which can includes containers such as metal, ceramic or any other container that is not a glass or rigid plastic. Claims 11-23 directly or indirectly depend from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. (US 8,424,706) which in figure 2 below discloses the claimed invention:

    PNG
    media_image1.png
    698
    721
    media_image1.png
    Greyscale

In re claim 10: A closure cover 1 comprising sheet metal for a rigid-walled container having outer, circumferentially offset threaded elements on a container neck, wherein the closure cover is configured for and is capable of: being pressed axially onto the container neck and over the threaded elements; being released from the container neck and the threaded elements by screwing; the closure cover comprising: 
11; and a plastics layer 20 resting in an adhesive manner on the circumferentially oriented transition zone and on the axially downwardly projecting skirt portion on an inside of the closure cover 1; wherein an axial extent of the axially downwardly projecting skirt portion and a radial extent of the circumferentially oriented transition zone, form a ratio that is less than 1.00 (see figure 2 above). It should be noted that an axial extent and a radial extent as claimed can be any arbitrary extent within the circumferentially oriented transition zone and the axially downwardly projecting skirt portion. 
In re claim 11: the radial extent of the circumferentially oriented transition zone is greater than the axial extent S as a length of the axially downwardly projecting skirt portion (see figure 2 above).
In re claim 12: a radially outer end portion of the circumferentially oriented transition zone is a 90° curved arc, a radially outer end of thereof leading into the skirt portion that is continuously straight (see figure 2 above).
In re claim 13: the roll-up region is an outer roll which directly adjoins the axially downwardly projecting skirt portion (see figure 2 above).
In re claim 16: the axially downwardly projecting skirt portion extends in a continuous straight line (see figure 2 above).   
In re claim 17: the axially downwardly projecting skirt portion extends in a continuous straight line between an outer arc of the circumferentially oriented transition zone and the roll-up region and is oriented perpendicularly to a plane of the central region (see figure 2 above).   

In re claim 19: the ratio is within a range of 0.9 ± 5 % (see figure 2 above).
In re claim 20: the ratio of axial extent to radial extent is 0.89 ± 1 % (see figure 2 above).   
In re claim 21: the ratio is within a range of 0.98 ± 2 % (see figure 2 above).   
In re claim 22: the roll-up region 11 has an inner roll-up 11 (see figure 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 8,424,706) in view of Acton et al. (US 3,741,423). Robertson et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Acton et al.: 
In re claim 14: the roll-up region (lowest portion of skirt 6 that forms the circular shape) has a lower transition region (outward extending region of 6) which is widened outwards and adjoins a lower end of the axially downwardly projecting skirt portion 6, an inner roll (rolled edge) adjoining an end of the widening (see figure 4 of Acton et al.).
In re claim 15: the roll-up region has at least a 360° roll (see figure 4 of Acton et al.).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 8,424,706) in view of Foster et al. (US 3,270,904). Robertson et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Foster et al.: 
In re claim 23: the roll-up region has an outer roll-up 19 (see figures 2 or 3 of Foster et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the roll-up region of Robertson et al. with the roll-up region as taught by Foster et al. in order to provide the desired lower formation of the skirt (Foster discloses that inner and outer roll-up portions are equivalent to each other and each roll-up creates a rounded edge which prevents a sharp edge from injuring a user (see figures 2-4 of Foster et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 further discloses prior art that teaches .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.